Title: From George Washington to Major General Horatio Gates, 14 September 1779
From: Washington, George
To: Gates, Horatio


        
          Sir
          Head Quarters West Point 14th Sepr 1779
        
        I have been favd with yours of the 5th and 6th instants. I sincerely hope, that the intelligence communicated in the latter may prove true. It is corroborated by two other arrivals at New London; and four sailors, who deserted a few nights ago from a Sloop of War in the North River, declare that advice had been received of the arrival of a French Fleet at the Hook; but having heard nothing of it from below, I conclude they are mistaken.
        I have no official account of any such intended movement in the French Fleet; but I think we ought, at all events, to be prepared for a co operation with them, should they arrive, especially, when it can be done, without deranging our general plan. I would therefore wish you to hold the Continental Troops, under your command, ready to act as circumstances may require. Since I wrote to you last, I have received

a letter from General Sullivan of the 30th Augt. He had been met the day before, by the collected force of Indians and Tories under the command of the two Butlers—Brant and Mcdonald, at a place called the Newtown, upon the Cayuga River. The enemy were very advantagiously posted and intrenched behind a masked line, but this being discovered in time, by the Rifle Men in advance, Genl Sullivan made his dispositions, and attacked them in front and flank nearly at the same time. Upon this, they abandonned their works with great precipitation, leaving eleven Warriors dead upon the feild, with a number of Arms—packs—Blankets and most of their Baggage. We had 3 Killed and 39 wounded; among the latter, Major Titcomb and Capt. Clause of New Hampshire. Two prisoners, taken after the action, reported that the enemy had collected their principal force, consisting of the Warriors of seven tribes and five Companies of Whites, and that they had been waiting eight days to receive our Army. I hope this stroke may be decisive in its consequences, and give General Sullivan an almost uninterrupted progress thro’ the Indian Country. I am with great Respect and Esteem Sir Your most obt Servt
        
          Go: Washington
        
      